Exhibit 10.23

 

Second Amendment, Extension and Ratification of Purchase and Sale Agreement

 

WHEREAS, heretofore, effective the 1st day of June 2015, Black Gold Kansas
Production, LLC, a Texas limited liability company whose address is 900 Bristol
Court, Southlake, Texas 76092 ("Seller"), did execute and deliver to Rangeford
Resources, Inc., a Nevada corporation whose address is 556 Silicon Drive Suite
103, Southlake, Texas 76092 ("Purchaser"), a Purchase and Sale Agreement,
covering the oil and gas project, known as the George Project, located in
Bourbon and Allen Counties, Kansas (the “Project”), a copy being attached hereto
as Exhibit “A” (“the Agreement”). Seller and Purchaser are sometimes hereinafter
collectively referred to as the “Parties” or individually as the “Party”.

 

Said Project being more fully described in the Agreement, which is reference
therein for all purposes, necessary and incident hereto; and

 

WHEREAS, it is the desire of the Parties to amend, extend, adopt, ratify and
confirm the Agreement, in order to extend the primary term of the Agreement to
October 1, 2015.

 

NOW, THERFORE, in consideration of the mutual covenants in the Agreement, and
the sum of $10.00, and other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree to amend,
extend, adopt and ratify the Agreement as follows:

 

Article IX Provision 9.1 “Termination Rights” shall be deleted in its entirety
and the following language shall be inserted as Provision 9.1 for all purposes.

 

9.1. Termination Rights.   This Agreement may be terminated at any time prior to
the Closing:

 

(a)     By mutual written consent of Purchaser and Seller;

 

(b)     By either Purchaser or Seller if (i) the Closing has not occurred by
October 1, 2015 or such later date to which the Closing Date has been delayed
pursuant to Section 5.4, 5.7 or 5.8 (provided, however, that the right to
terminate this Agreement pursuant to this clause shall not be available to any
Party whose breach of any representation or warranty or failure to perform any
covenant or agreement under this Agreement has been the cause of or resulted in
the failure of Closing to occur on or before such date); or (ii) any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action permanently restraining, enjoining or otherwise prohibiting
Closing;

 

(c)     By Purchaser if (i) there has been a material breach of the
representations and warranties made by Seller in Article III (provided, however,
that Purchaser shall not be entitled to terminate this Agreement pursuant to
this clause (i) unless Purchaser has given Seller at least fifteen (15) days
prior notice of such breach, Seller has failed to cure such breach within the
fifteen (15) day period following receipt of such notice, and the condition
described in Section 7.2(a), other than the provision thereof relating to the
certificate signed by a Responsible Officer of Seller, would not be satisfied if
the Closing were to occur on the day on which Purchaser gives Seller notice of
such termination); or (ii) Seller has failed to comply in any material respect
with any of its covenants or agreements contained in this Agreement and such
failure has not been, or cannot be, cured within a reasonable time after notice
and demand for cure thereof;

 

(d)     By Seller if (i) there has been a material breach of the representations
and warranties made by Purchaser in Article IV (provided, however, that Seller
shall not be entitled to terminate this Agreement pursuant to this clause (i)
unless Seller has given Purchaser at least fifteen (15) days prior notice of
such breach, Purchaser has failed to cure such breach within the fifteen (15)
day period following receipt of such notice, and the condition described in
Section 7.3(a), other than the provision thereof relating to the certificate
signed by a Responsible Officer of Purchaser, would not be satisfied if the
Closing were to occur on the day on which Seller gives Purchaser notice of such
termination); or (ii) Purchaser has failed to comply in any material respect
with any of its respective covenants or agreements contained in this Agreement,
and such failure has not been, or cannot be, cured within a reasonable time
after notice and a demand for cure thereof;

 

 
 

--------------------------------------------------------------------------------

 

 

Except as herein above amended, the terms and provisions of the Agreement and
any amendment thereto, shall remain in full force and effect, and the Parties
hereby ratified, adopt and confirmed the same as if originally incorporated in
the Agreement.

 

This Amendment, Extension and Ratification of Purchase and Sale Agreement may be
executed in any number of counterparts, each of which shall be considered an
original for all purposes.

 

This Amendment, Extension and Ratification of the Purchase and Sale Agreement
shall extend to and be binding upon the heirs, executors, administrators,
successors, and assigns of each of the Parties.

 

IN WITNESS WHEREOF, this Agreement is executed this _____ day of July, 2015, and
made effective as of the 1st day of June 2015.

 

 

ASSIGNOR:

Black Gold Kansas Production, LLC                         

 

By:                                                                   

Name:                              

Title:                              

 

ASSIGNEE:

Rangeford Resources, Inc.

By:                                                               

Name:

Title:

 

 